Citation Nr: 1310712	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2012, the Board remanded the appeal to afford the Veteran an opportunity to present testimony at a hearing.  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.

In January 2011, the Veteran filed a claim for service connection for a prostate disorder.  That claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The current appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The Veteran contends that his hearing loss of the right ear was incurred in, or aggravated by, active service.  In this regard, the Board notes that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's hearing in his right ear at induction in September 1967 was shown to be 30(45), 35(45), 40(50), 45(55), and 55(60) decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  [The Board notes that, prior to November 1967, in-service audiometric examination findings were generally reported in standards set forth by the American Standards Association (ASA).  In this case, the findings were specifically noted as being in ASA standards.  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the findings have been converted from ASA standards to ISO-ANSI standards and are represented by the figures in parentheses.]  The September 1967 examiner noted that the Veteran had a hearing defect of the right ear that was not considered disabling.  

Although the examiner did not consider the Veteran's hearing loss to be disabling, hearing loss of the right ear was nevertheless noted at service entrance.  See Hensley, supra.  In fact, the Veteran's auditory thresholds at that time indicate hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Thus, the Veteran's hearing loss of his right ear pre-existed active service, and the question becomes whether the pre-existing hearing loss of the Veteran's right ear was aggravated by such service.  

In this regard, the Board notes that an April 1968 service treatment record shows complaints of trouble hearing out of the right ear and that the Veteran was waiting to change to clerk school.  A record dated later that month reflects that three audiograms showed a right conductive gap.  A May 1968 record indicates that the Veteran had been scheduled for some type of ear surgery but failed to report due to a change in his duties.  Hearing in his right ear prior to separation in March 1969 was shown to be 35, 50, 40, 45, and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  The audiogram of another test conducted in April 1969 also reflects hearing loss disability of the right ear.  A record dated that same day shows a diagnosis of mild conductive or mixed hearing loss of the right ear of questionable etiology.

Post service, a May 2006 VA treatment note reflects that the Veteran was hard of hearing in his right ear.

At the September 2012 hearing, the Veteran testified that he did not have hearing loss of his right ear prior to service and was first informed of it during service when his orders to go to the Republic of Vietnam were changed and his military occupational specialty was changed to that of a supply clerk.  He further testified that his original military occupational specialty was that of infantry, which exposed him to a lot of noise, including from firing his weapon every day.  He added that, although he used hearing protection, it would often fall out of the ear.  The Board also notes that the Veteran's hearing difficulties were observed during the hearing.

Initially, the Board finds that the record indicates the presence of a current hearing loss disability of the right ear.  The VA treatment note indicates a degree of hearing loss and hearing difficulties were observed at the September 2012 hearing.  Moreover, the Veteran is competent to give evidence about observable symptoms such as decreased hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Given the above, the Veteran should be afforded a VA examination to determine whether his pre-existing hearing loss of the right ear was aggravated by service.  Further, prior to the examination, the Veteran's service personnel records should be obtained as they may shed some light on his disability.  The record indicates that his military occupational specialty was changed due to his hearing loss of the right ear.

Lastly, any outstanding VA medical records should be obtained.  The Veteran receives treatment from the Dublin VA Medical Center (VAMC), and the record contains treatment notes dated through July 2008.  Thus, any outstanding treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's service personnel records.

2.  Obtain and associate with the claims folder all outstanding records of treatment from the Dublin VAMC since July 2008.
3.  Then, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss of his right ear.  The Veteran's claims file should be available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the claims folder.  

The examiner should state whether it is at least as likely as not that the pre-existing hearing loss of the Veteran's right ear was aggravated (permanently worsened beyond its natural progression) by service.  If aggravation is found, the examiner should specify what measurable degree of the hearing loss of the right ear represents a permanent increase in its severity caused by service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

